Citation Nr: 0005691	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for respiratory 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness, is 
not plausible

3.  The claim for service connection for respiratory 
disability, to include as due to an undiagnosed illness, is 
not plausible.

4.  The claim for service connection for muscle and joint 
pain, to include as due to an undiagnosed illness, is not 
plausible.

5.   The claim for service connection for headaches, to 
include as due to an undiagnosed illness, is not plausible.

6.  The claim for service connection for fatigue, to include 
as due to an undiagnosed illness, is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.317 (1999);  VAOPGCPREC 4-99.

2.  The claim for service connection for respiratory 
disability, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  38 
C.F.R. § 3.317 (1999);  VAOPGCPREC 4-99.

3.  The claim for service connection for muscle and joint 
pain, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. 
§ 3.317 (1999);  VAOPGCPREC 4-99.

4.   The claim for service connection for headaches, to 
include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1999);  VAOPGCPREC 4-99.

5.  The claim for service connection for fatigue, to include 
as due to an undiagnosed illness, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.317 (1999);  
VAOPGCPREC 4-99.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that the conditions as described below 
began as a result of his period of active service in the 
Persian Gulf, or are otherwise related to his period of 
active service.

Gastrointestinal Disability

Service medical records are negative for complaints, 
treatment or diagnosis of a gastrointestinal disorder.

During a June 1995 VA examination, the veteran complained of 
increased gas and some minor gastrointestinal discomfort 
since service.  His primary complaint was passing gas.  He 
denied nausea, vomiting, blood, or food intolerance.  Upon 
physical examination, his stomach was soft and flat, with 
mild tenderness along the left upper and lower quadrants.  
Bowel sounds were present.  The examiner's impression was 
negative examination, with complaints of excess 
gastrointestinal gas.

Private hospital records of treatment at Geary Community 
Hospital in August 1997 reflect that the veteran was seen for 
dizziness and epigastric discomfort.  The treating 
physician's impressions were possible acute gastroenteritis, 
and mild hyperventilation syndrome.

During a March 1998 VA gastrointestinal examination, the 
examiner found that there was nothing in the gastrointestinal 
tract of consequence, and that there was nothing to suggest 
gastroesophageal reflux, peptic ulcer disease, obstruction, 
irregular bowels, inflammatory bowel disease, dysphagia, or 
odynophagia.  The examiner noted that some of the veteran's 
several complaints could be due to asthma and 
gastroesophageal reflux disease, although aside from belching 
the veteran had "absolutely no other symptoms of 
gastroesophageal reflux." 
 
During the veteran's October 1998 RO hearing, the veteran 
testified that he had no gastrointestinal symptoms at the 
time of the hearing, but had experienced some discomfort 
about two days prior.  He said he was not treated for 
gastrointestinal problems while on active duty.  He stated 
that he had symptoms, namely excessive gas, after service in 
the Persian Gulf, but that he did not seek treatment during 
service, since frequent complaints would hinder his chance 
for promotion.  He said the first time he sought treatment 
for the condition was in 1997, and that he had never been 
prescribed medication for it.  He said the symptoms had been 
constant since about 1991.

Respiratory Disability

Service medical records show that in November 1986 the 
veteran was treated for complaints of coughing and headaches.  
The treating physician's impression was an upper respiratory 
infection.  In November 1990 an inservice radiographic 
examination of the chest was normal.  Service medical records 
are otherwise silent for any form of respiratory illness.  

During a June 1995 VA examination, the veteran gave a history 
of increasing upper respiratory problems since returning from 
the Persian Gulf.  He reported inservice episodes of sinus 
congestion and mild bronchitis.  Physical examination of the 
lymphatic system, nose, sinuses, mouth and throat were 
normal.  The lungs were clear to auscultation.  The 
examiner's impression was history of respiratory infections.
 
Private records of treatment from February 1996 to April 1998 
include diagnoses of and treatment for mild obstructive lung 
disease, wheezing with a non-productive cough, acute upper 
respiratory infection, mild hyperventilation syndrome, 
bronchiospasm, and asthma.

During a March 1998 VA neurological examination, the veteran 
was diagnosed as having reactive airway disease with history 
of mild hyperventilation.

During a March 1998 VA examination of the respiratory system, 
the veteran complained of shortness of breath since 1992.  
After review of the veteran's medical history and symptoms, 
and physical examination and testing of the respiratory 
system, the veteran was diagnosed as having asthma and 
bimaxillary sinusitis.

During the veteran's October 1998 RO hearing, the veteran 
testified that that his respiratory condition, asthma, joint 
pain, headaches and fatigue were intertwined and that he felt 
that these conditions represented an underlying illness for 
which service connection was warranted.  He testified that he 
was seen twice during service for respiratory problems, but 
was not profiled for the condition.  He could not recall an 
inservice diagnosis pertaining to his condition.  The veteran 
said that his condition was most severe when the seasons were 
changing.  He said he was not treated for a respiratory 
disorder within one year of discharge from service.  He 
asserted that he was diagnosed with mild obstructive lung 
disease during the 1995 to 1996 time frame.  He said he was 
currently taking medications for respiratory problems.  A 
friend of the veteran's testified that he had witnessed one 
of the veteran's respiratory attacks.  

Muscle and Joint Pain

Service medical records are silent for complaints, treatment 
or diagnosis of joint pain.

During a June 1995 VA examination, the veteran reported a 
history of pain in the neck and shoulders with the muscles 
getting tense.  Upon physical examination, the veteran had 
full range of motion of the shoulders and cervical spine, 
with no obvious deformities.  X-rays of the veteran's 
cervical spine and right shoulder were normal.  The 
examiner's impression was cervical muscle strain.

During a March 1998 VA neurological examination, the veteran 
was diagnosed as having mild degenerative joint disease of 
the cervical spine.

During an April 1998 VA orthopedic examination, the veteran 
complained of discomfort in the neck and trapezius areas on 
both sides.  According to the examiner, there was no 
limitation of motion, X-rays of the spine were and shoulder 
joints were entirely normal, there was no evidence of a 
cervical disc or nerve root problem, and the only finding 
upon physical examination was tender muscles.  The examiner 
believed the veteran to be experiencing muscular tenderness 
or soreness, the exact cause or triggering effect of which 
was not identified.

During a May 1998 examination of the veteran's feet, he 
complained of frequent foot discomfort.  Upon physical 
examination and after reviewing X-rays, the examiner found no 
sign of any residual injury to either foot or ankle, either 
as due to an inservice injury or excessive use.  The examiner 
opined that the veteran's foot symptoms were related to 
everyday ordinary stresses and strains of use.    

During the veteran's October 1998 RO hearing, he testified 
that he began to have pains on the tops of his shoulders and 
neck during service.  He stated that these were treated as 
flu symptoms.  He indicated that the symptoms first occurred 
during the Fall of 1991, and were most severe during the 
change of seasons.  He indicated that X-rays were not taken 
during treatment for his neck and shoulder complaints.  He 
testified that his post-service treatment for muscle and 
joint pain was in approximately 1995, when he was treated for 
bilateral shoulder, neck, knee and ankle pains.  He said that 
no diagnosis was rendered with respect to these complaints, 
and that his physician associated these symptoms with 
apparent asthma attacks.  He said that he believed that these 
conditions were all tied together.

Headaches

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of headaches.

During a June 1995 VA examination the veteran complained of 
pain in the posterior neck, extending to the right shoulder, 
with the muscles tensing, causing headaches, and becoming 
easily fatigued.  The veteran felt that the headaches were 
associated with fatigue.  The examiner's impression was 
history of headaches, consistent with stress.

During a March 1998 VA psychiatric examination, the 
examiner's diagnosis was probable undifferentiated somatoform 
disorder.  The veteran was noted to remain preoccupied with 
physical difficulties, and to be unable to admit to 
significant feelings of anxiety and depression.  The examiner 
asserted that the veteran's focus on his physical symptoms 
served to deflect his emotional focus and allow him to 
present himself in an optimistic light.  The examiner also 
included Axis III impressions of recurrent headaches, 
probably tension type, chronic neck and upper back pain, 
etiology undetermined, and probable hyperventilation 
syndrome.  

During the veteran's October 1998 RO hearing, he testified 
that his headaches were a precursor to his respiratory 
attacks, and that his headaches, muscle and joint pain, and 
respiratory episodes were intertwined.  He said he was first 
treated for headaches in 1995.

Fatigue

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of fatigue.

During a June 1995 VA examination, the veteran reported 
fatigue.  He associated his headaches fatigue.  Examination 
of the lymphatic, hemic, heart and respiratory systems was 
normal.  The examiner did not offer a fatigue-related 
diagnosis.

During the veterans' October 1998 RO hearing, he testified 
that he had not sought treatment for fatigue during service.  
He said he first sought treatment for fatigue in 1995, and 
that no diagnosis was rendered.



Law - Service Connection and Well Grounded Claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Law - Persian Gulf War Undiagnosed Illness Claims

Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2001.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.317 (1999); see generally VBA'S ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI, para. 7.22.

38 C.F.R. § 3.317(a)(1) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within the 
presumptive period; and (ii) 	by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6 month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  A chronic disability resulting from an 
undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from Part 4 of this chapter 
for a disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  38 
C.F.R. § 3.317(a)(4).  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a)(5).

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99. 

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstances of the particular claim.  
For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  VAOPGCPREC 4-99. 

In the present case, there is no medical "nexus" evidence 
of a link between an undiagnosed illness and the claimed 
conditions characterized by fatigue, muscle aches and pains, 
respiratory problems, headaches, and a gastrointestinal 
disorder.  In the Board's view, a determination of a link 
between these conditions and an undiagnosed illness is not 
susceptible to lay observation and would require medical 
expertise.  Because there is no competent medical "nexus" 
opinion to well ground any of the veteran's claims of 
disability as due to an undiagnosed illness, the claims must 
be denied as not well grounded.  VAOPGCPREC 4-99.

Similarly, to the extent the veteran's claimed conditions of 
fatigue, muscle aches and pains, respiratory problems, 
headaches, and gastrointestinal problems (which the veteran 
contends are related to one another) are due the diagnosed 
illnesses of asthma, a hyperventilation syndrome, stress or 
tension headaches, mild degenerative joint disease of the 
cervical spine, reactive airway disease, or a somatoform 
disorder, these illnesses are not shown by the medical 
evidence of record until years after service, and there is no 
medical evidence of a nexus between these illnesses and a 
disease or injury incurred or aggravated in active service.  
Accordingly, service connection for those disabilities 
attributable to the aforementioned diagnosed illnesses must 
be denied as not well grounded.  It is noted that there is, 
of record, medical evidence attributing some of the veteran's 
complaints to a clinically diagnosed disorder.  Thus, even if 
these claims were not discussed in the context of a well 
grounded claim, a denial would nevertheless be in order in 
view of the failure to meet the requirements of the 
applicable regulation.  38 C.F.F. § 3.371, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1998). 



ORDER

The claim for service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness, is 
denied.

The claim for service connection for respiratory disability, 
to include as due to an undiagnosed illness, is denied.

The claim for service connection for muscle and joint pain, 
to include as due to an undiagnosed illness, is denied.

The claim for service connection for headaches, to include as 
due to an undiagnosed illness, is denied.

The claim for service connection for fatigue, to include as 
due to an undiagnosed illness, is denied.





		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

